--------------------------------------------------------------------------------

Exhibit 10.5


SERIES SUPPLEMENT


This SERIES SUPPLEMENT dated as of September 18, 2019 (this “Supplement”), by
and between AEP TEXAS RESTORATION FUNDING LLC, a limited liability company
created under the laws of the State of Delaware (the “Issuer”), and U.S. Bank
National Association, a national banking association  (“BANK”), in its capacity
as indenture trustee (the “Indenture Trustee”) for the benefit of the Secured
Parties under the Indenture dated as of September 18, 2019, by and between the
Issuer and BANK, in its capacity as Indenture Trustee and in its separate
capacity as a securities intermediary (the “Indenture”).


PRELIMINARY STATEMENT


Section 9.01 of the Indenture provides, among other things, that the Issuer and
the Indenture Trustee may at any time enter into an indenture supplemental to
the Indenture for the purposes of authorizing the issuance by the Issuer of the
System Restoration Bonds and specifying the terms thereof.  The Issuer has duly
authorized the creation of the System Restoration Bonds with an initial
aggregate principal amount of $235,282,000 to be known as AEP Texas Restoration
Funding LLC System Restoration Bonds (the “System Restoration Bonds”), and the
Issuer and the Indenture Trustee are executing and delivering this Supplement in
order to provide for the System Restoration Bonds.


All terms used in this Supplement that are defined in the Indenture, either
directly or by reference therein, have the meanings assigned to them therein,
except to the extent such terms are defined or modified in this Supplement or
the context clearly requires otherwise.  In the event that any term or provision
contained herein shall conflict with or be inconsistent with any term or
provision contained in the Indenture, the terms and provisions of this
Supplement shall govern.


GRANTING CLAUSE


With respect to the System Restoration Bonds, the Issuer hereby Grants to the
Indenture Trustee, as Indenture Trustee for the benefit of the Secured Parties
of the System Restoration Bonds, all of the Issuer’s right, title and interest
(whether now owned or hereafter acquired or arising) in and to (a) the
Transition Property created under and pursuant to the Financing Order, and
transferred by the Seller to the Issuer pursuant to the Sale Agreement
(including, to the fullest extent permitted by law, the right to impose, collect
and receive System Restoration Charges, all revenues, collections, claims,
rights, payments, money or proceeds of or arising from the System Restoration
Charges authorized in the Financing Order and any Tariffs filed pursuant thereto
and any contractual rights to collect such System Restoration Charges from
Customers and REPs), (b) all System Restoration Charges related to the
Transition Property, (c) the Sale Agreement and the Bill of Sale executed in
connection therewith and all property and interests in property transferred
under the Sale Agreement and the Bill of Sale with respect to the Transition
Property and the System Restoration Bonds, (d) the Servicing Agreement, the
Intercreditor Agreement, the Administration Agreement and any subservicing,
agency, intercreditor, administration or collection agreements executed in
connection therewith, to the extent related to the foregoing Transition Property
and the System Restoration Bonds, (e) the Collection Account, all subaccounts
thereof and all amounts of cash, instruments, investment property or other
assets on deposit therein or credited thereto from time to time and all
Financial Assets and securities entitlements carried therein or credited
thereto, (f) all rights to compel the Servicer to file for and obtain
adjustments to the System Restoration Charges in accordance with Section 39.307
(as incorporated through Section 36.403(a)) of the Securitization Law, the
Financing Order or any Tariff filed in connection therewith, (g) all deposits,
guarantees, surety bonds, letters of credit and other forms of credit support
provided by or on behalf of REPs pursuant to such Financing Order or Tariff,
including investment earnings thereon and all amounts on deposit in the REP
Deposit Accounts; (h) all present and future claims, demands, causes and choses
in action in respect of any or all of the foregoing, whether such claims,
demands, causes and choses in action constitute Transition Property, accounts,
general intangibles, instruments, contract rights, chattel paper or proceeds of
such items or any other form of property, (i) all accounts, chattel paper,
deposit accounts, documents, general intangibles, goods, instruments, investment
property, letters of credit, letters-of-credit rights, money, commercial tort
claims and supporting obligations related to the foregoing, (j) all payments on
or under, and all proceeds in respect of, any or all of the foregoing; it being
understood that the following do not constitute System Restoration Bond
Collateral: (i) cash that has been released pursuant to Section 8.02(e)(xii) of
the Indenture and, following retirement of all Outstanding System Restoration
Bonds, cash that has been released pursuant to Section 8.02(e)(xiv) of the
Indenture and (ii) amounts deposited with the Issuer on the Closing Date, for
payment of costs of issuance with respect to the System Restoration Bonds
(together with any interest earnings thereon), it being understood that such
amounts described in clauses (i) and (ii) above shall not be subject to Section
3.17 of the Indenture.

--------------------------------------------------------------------------------

The foregoing Grant is made in trust to secure the payment of principal of and
premium, if any, interest on, and any other amounts owing in respect of, the
System Restoration Bonds and all fees, expenses, counsel fees and other amounts
due and payable to the Indenture Trustee equally and ratably without prejudice,
priority or distinction, except as expressly provided in the Indenture, to
secure compliance with the provisions of the Indenture with respect to the
System Restoration Bonds, all as provided in the Indenture and to secure the
performance by the Issuer of all of its obligations under the Indenture
(collectively, the “Secured Obligations”).  The Indenture and this Series
Supplement constitute a security agreement within the meaning of the
Securitization Law and under the UCC to the extent that the provisions of the
UCC are applicable hereto.


The Indenture Trustee, as indenture trustee on behalf of the Secured Parties of
the System Restoration Bonds, acknowledges such Grant and accepts the trusts
under this Supplement and the Indenture in accordance with the provisions of
this Supplement and the Indenture.


SECTION 1. Designation.  The System Restoration Bonds shall be designated
generally as the System Restoration Bonds, and further denominated as Tranches
A-1 through A-2.


SECTION 2. Initial Principal Amount; System Restoration Bond Interest Rate;
Scheduled Payment Date; Final Maturity Date.  The System Restoration Bonds of
each Tranche shall have the initial principal amount, bear interest at the rates
per annum and shall have the Scheduled Final Payment Dates and the Final
Maturity Dates set forth below:




Tranche
 
Initial
Principal
Amount
 
System
Restoration Bond
Interest
Rate
 
Scheduled
Final Payment
Date
 
Maturity
Date A-1
 
117,641,000
 
 2.0558%
 
2/1/2025
 
2/1/2027 A-2
 
117,641,000
 
 2.2939%
 
8/1/2029
 
8/1/2031



The System Restoration Bond Interest Rate shall be computed on the basis of a
360-day year of twelve 30-day months.


SECTION 3.  Authentication Date; Payment Dates; Expected Amortization Schedule
for Principal; Periodic Interest; No Premium; Other Terms.


(a)          Authentication Date.  The System Restoration Bonds that are
authenticated and delivered by the Indenture Trustee to or upon the order of the
Issuer on September 18, 2019 (the “Closing Date”) shall have as their date of
authentication September 18, 2019.


(b)          Payment Dates.  The Payment Dates for the System Restoration Bonds
are February 1 and August 1 of each year or, if any such date is not a Business
Day, the next succeeding Business Day, commencing on February 1, 2020 (the
“Initial Payment Date”) and continuing until the earlier of repayment of the
Tranche A-2 System Restoration Bonds in full and the Final Maturity Date Tranche
A-2 System Restoration Bonds.


(c)          Expected Amortization Schedule for Principal.  Unless an Event of
Default shall have occurred and be continuing on each Payment Date, the
Indenture Trustee shall distribute to the Holders of record as of the related
Record Date amounts payable pursuant to Section 8.02(e) of the Indenture as
principal, in the following order and priority: (1) to the holders of the
Tranche A-1 System Restoration Bonds, until the Outstanding Amount of such
Tranche of System Restoration Bonds thereof has been reduced to zero; and (2) to
the holders of the Tranche A-2 System Restoration Bonds, until the Outstanding
Amount of such Tranche of System Restoration Bonds thereof has been reduced to
zero; provided, however, that in no event shall a principal payment pursuant to
this Section 3(c) on any Tranche on a Payment Date be greater than the amount
necessary to reduce the Outstanding Amount of such Tranche of System Restoration
Bonds to the amount specified in the Expected Amortization Schedule which is
attached as Schedule A hereto for such Tranche and Payment Date.


(d)          Periodic Interest.  Periodic Interest will be payable on each
Tranche of the System Restoration Bonds on each Payment Date in an amount equal
to one-half of the product of (i) the applicable System Restoration Bond
Interest Rate and (ii) the Outstanding Amount of the related Tranche of System
Restoration Bonds as of the close of business on the preceding Payment Date
after giving effect to all payments of principal made to the Holders of the
related Tranche of System Restoration Bonds on such preceding Payment Date;
provided, however, that with respect to the Initial Payment Date, or, if no
payment has yet been made, interest on the outstanding principal balance will
accrue from and including the Closing Date to, but excluding, the following
Payment Date.

--------------------------------------------------------------------------------

(e)          Book-Entry System Restoration Bonds.  The System Restoration Bonds
shall be Book-Entry System Restoration Bonds and the applicable provisions of
Section 2.11 of the Indenture shall apply to the System Restoration Bonds.


(f)          Waterfall Caps.  The amount payable with respect to the System
Restoration Bonds pursuant to Section 8.02(e)(i) shall not exceed $100,000
annually.


SECTION 4.  Minimum Denominations.  The System Restoration Bonds shall be
issuable in the Minimum Denomination and integral multiples of $1,000 in excess
thereof.


SECTION 5.  Certain Defined Terms.  Article I of the Indenture provides that the
meanings of certain defined terms used in the Indenture shall be as defined in
Appendix A to the Indenture.  Additionally, Article II of the Indenture provides
certain terms will have the meanings specified in the related Supplement.  With
respect to the System Restoration Bonds, the following definitions shall apply:


“Initial Payment Date” has the meaning set forth in Section 3 of this
Supplement.


“Minimum Denomination” shall mean $100,000 or integral multiples of $1,000 in
excess thereof, except for one bond of each tranche which may be of a smaller
denomination.


“System Restoration Bond Interest Rate” has the meaning set forth in Section 2
of this Supplement.


“Payment Date” has the meaning set forth in Section 3(b) of this Supplement.


“Periodic Interest” has the meaning set forth in Section 3(d) of this
Supplement.


“Closing Date” has the meaning set forth in Section 3(a) of this Supplement.


SECTION 6.  Delivery and Payment for the System Restoration Bonds; Form of the
System Restoration Bonds.  The Indenture Trustee shall deliver the System
Restoration Bonds to the Issuer when authenticated in accordance with Section
2.03 of the Indenture.  The System Restoration Bonds of each Tranche shall be in
the form of Exhibits A-1 through A-2 hereto.


SECTION 7.  Ratification of Agreement.  As supplemented by this Supplement, the
Indenture is in all respects ratified and confirmed and the Indenture, as so
supplemented by this Supplement, shall be read, taken, and construed as one and
the same instrument.  This Supplement amends, modifies and supplemented the
Indenture only in so far as it relates to the System Restoration Bonds.


SECTION 8.  Counterparts.  This Supplement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

--------------------------------------------------------------------------------

SECTION 9. GOVERNING LAW.  THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND SECTIONS 9-301 THROUGH 9-306 OF THE NY UCC), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS; PROVIDED THAT THE CREATION, ATTACHMENT AND PERFECTION
OF ANY LIENS CREATED UNDER THE INDENTURE IN TRANSITION PROPERTY, AND ALL RIGHTS
AND REMEDIES OF THE INDENTURE TRUSTEE AND THE HOLDERS WITH RESPECT TO THE
TRANSITION PROPERTY, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS.


SECTION 10.  Issuer Obligation.  No recourse may be taken directly or
indirectly, by the Holders with respect to the obligations of the Issuer on the
System Restoration Bonds, under the Indenture or under this Supplement or any
certificate or other writing delivered in connection herewith or therewith,
against (i) any owner of a beneficial interest in the Issuer (including AEP
Texas) or (ii) any shareholder, partner, owner, beneficiary, agent, officer,
director, employee or agent of the Indenture Trustee, the Managers or any owner
of a beneficial interest in the Issuer (including AEP Texas) in its individual
capacity, or of any successor or assign of any of them in their respective
individual or corporate capacities, except as any such Person may have expressly
agreed.  Each Holder by accepting a System Restoration Bond specifically
confirms the nonrecourse nature of these obligations, and waives and releases
all such liability. The waiver and release are part of the consideration for
issuance of the System Restoration Bonds.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused this
Supplement to be duly executed by their respective officers thereunto duly
authorized as of the first day of the month and year first above written.



 
AEP TEXAS RESTORATION FUNDING LLC, as Issuer
         
By:
/s/ Renee V. Hawkins    
Name:
Renee V. Hawkins    
Title:
Assistant Treasurer




 
U.S. Bank National Association, as Indenture Trustee
         
By:
/s/ Nicholas C. Xeros    
Name:
Nicholas C. Xeros    
Title:
Assistant Vice President




--------------------------------------------------------------------------------

SCHEDULE A


EXPECTED AMORTIZATION SCHEDULE


OUTSTANDING PRINCIPAL BALANCE


DATE
 
Tranche A‑1
   
Tranche A‑2
 
Issuance Date
 
$
117,641,000
   
$
117,641,000
 
2/1/2020
 
$
114,331,459
   
$
117,641,000
 
8/1/2020
 
$
103,240,917
   
$
117,641,000
 
2/1/2021
 
$
92,036,376
   
$
117,641,000
 
8/1/2021
 
$
80,716,663
   
$
117,641,000
 
2/1/2022
 
$
69,280,595
   
$
117,641,000
 
8/1/2022
 
$
57,726,976
   
$
117,641,000
 
2/1/2023
 
$
46,054,597
   
$
117,641,000
 
8/1/2023
 
$
34,262,238
   
$
117,641,000
 
2/1/2024
 
$
22,348,665
   
$
117,641,000
 
8/1/2024
 
$
10,312,632
   
$
117,641,000
 
2/1/2025
 
$
---
   
$
115,793,881
 
8/1/2025
 
$
---
   
$
103,506,941
 
2/1/2026
 
$
---
   
$
91,079,076
 
8/1/2026
 
$
---
   
$
78,508,669
 
2/1/2027
 
$
---
   
$
65,794,086
 
8/1/2027
 
$
---
   
$
52,933,674
 
2/1/2028
 
$
---
   
$
39,925,758
 
8/1/2028
 
$
---
   
$
26,768,649
 
2/1/2029
 
$
---
   
$
13,460,634
 
8/1/2029
 
$
---
   
$
---
 
2/1/2030
 
$
---
   
$
---
 
8/1/2030
 
$
---
   
$
---
 
2/1/2031
 
$
---
   
$
---
 
8/1/2031
 
$
---
   
$
---
 




--------------------------------------------------------------------------------


